Citation Nr: 0103479	
Decision Date: 02/05/01    Archive Date: 02/14/01

DOCKET NO.  91-35 578A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
degenerative disc disease of L5-S1 with wedging of L4.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney-at-
Law


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran had active service from June 1979 to February 
1990.  



This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

When this case was before the Board in August 1999, the Board 
denied the claim for an initial rating in excess of 20 
percent for degenerative disc disease of L5-S1 with wedging 
of L4.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  In June 
2000 the Court issued an Order, which granted the parties' 
Joint Motion for Remand and for a Stay of Proceedings and 
vacated the August 1999 decision of the Board.  


REMAND

In June 1994, the Board remanded the case to the RO for 
further development.  The Board requested the RO to schedule 
the veteran for orthopedic and neurological examinations.  
The claims file was to be made available to the examiners.  
In the Joint Motion, the parties noted that there was no 
indication that a neurological examination had been performed 
or that the doctor who performed a "spine" examination had 
reviewed any records other than a 1990 X-ray report.  Thus, 
it was argued that the case had to be remanded again to 
comply with the examination requirements of the 1994 Board 
remand.  The Court has held "that a remand by th[e] Court or 
the Board confers on the veteran or other claimant, as a 
matter of law, the right to compliance with the remand 
order."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In the Joint Motion, the parties also noted that the Board 
had not adequately developed the evidence on the matter of a 
wedging deformity at L4, which is part of the veteran's 
service connected back disability but has not been deemed to 
warrant a 10 percent rating as a vertebral body deformity 
under Diagnostic Code 5285.  In that regard, an August 1990 
lumbar spine x-ray examination report notes that there was a 
minimal wedging deformity of L4 with sclerosis of the 
inferior margin, possibly due to old trauma.  The Board 
rejected the evidence of a vertebral deformity because 
previous and subsequent x-rays were not interpreted as 
showing a wedging deformity.  The parties concluded that the 
Board had improperly rejected the August 1990 x-ray 
examination report and should have sought clarification from 
a physician and that this should now be done.   

It must also be noted that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Because the VA RO has not yet considered 
whether any additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  

Therefore, for these reasons, this case is REMANDED for the 
following:

1.  The veteran should specify where he 
has received recent VA and/or private 
treatment for his service-connected low 
back disorder and authorize the release of 
any additional private medical records.  
The RO should request all outstanding VA 
and/or private treatment records.  

2.  The RO should try to obtain the 
actual x-ray film of the veteran's lumbar 
spine that was taken on or about August 
8, 1990 in conjunction with a 
compensation and pension examination 
performed at that time, apparently at the 
Montgomery, Alabama, VA Medial Center.  
If the film can not be located or would 
have been destroyed per hospital 
procedures, the hospital should so 
certify.  If the film is reported to have 
been transferred to some other facility, 
the RO must follow up.  If the August 
1990 x-ray film is obtained it should be 
securely associated with the claims file 
or otherwise made available for review at 
the compensation examination requested 
below.    

4.  After the above development has been 
completed to the extent possible, the 
veteran should be examined by VA.  This 
must include orthopedic and neurological 
examinations and diagnostic radiology 
studies supervised and interpreted by a 
board certified radiologist to clarify 
and assess the nature and extent of the 
veteran's low back disability.  Of 
extreme importance is determining whether 
the veteran does or does not have a 
vertebral body deformity of L4 in light 
of the prior conflicting x-ray reports.  
The claims folder and a separate copy of 
this remand must be made available to and 
reviewed by each examiner, including the 
radiologist, and each examiner should 
certify review of the claims folder in 
the examination report(s).  The veteran 
should be afforded whatever imaging 
studies are necessary to ascertain 
whether he has a wedging deformity of the 
body of L4, and an opinion must be 
provided reconciling the prior 
conflicting radiographic findings in 
respect to the lumbar spine.  The opinion 
should be based on a longitudinal review 
of the record, including the 1970 film if 
it is available, and the various relavent 
radiology reports in the file.  The 
neurological and orthopedic examiners 
should each report the veteran's 
complaints and the objective findings and 
assess the severity of the service-
connected back disability, including any 
functional limitation due to pain or 
other pathology.  The radiologist's 
interpretation/opinion should be made 
available to the clinical examiners for 
any additional comments as to whether the 
veteran has a wedging deformity of L4.   

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
 directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


